Exhibit PURCHASE AND SALE AGREEMENT This PURCHASE AND SALE AGREEMENT ("Agreement"), dated to be effective this 8th day of April, 2009, is by and between Sterling Oil & Gas Company ("Seller"), and J.M. Huber Corporation ("Buyer"). Seller and Buyer are sometimes referred to individually as a "Party" or collectively as the "Parties." RECITALS A.Seller owns and desires to sell certain oil and gas leasehold interests located in Sheridan County, Wyoming, as more fully described in Section 1.0 below. B.Buyer desires to purchase such leases upon the terms and conditions set forth in this Agreement. NOW, THEREFORE, in consideration of the mutual promises contained herein and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, Seller and Buyer agree as follows: AGREEMENT 1.Purchase and Sale. Seller agrees to convey to Buyer, and Buyer agrees to purchase and receive from Seller, all of Seller's right, title and interest in and to the following (all of which may be collectively referred to as the "Assets"): (a)The oil and gas leases (the "Leases") identified on Exhibit "A" insofar as the Leases cover those lands (the "Lands") described on such Exhibit, whether or not the Leases and Lands are correctly described. The term "Leases" shall include, without limitation, working interests, operating rights, record title interests, overriding royalty interests, reversionary interests and other interests or benefits or credits, if any, in and to the Lands and the Leases or attributable to production therefrom and any other interests in the Leases and the Lands. (b)All agreements and contracts (the "Contracts") relating to the Leases or oil and gas operations of any kind on the Lands, including, without limitation, all surface use agreements, operating agreements, water disposal agreements, easements and rights-of-way agreements, gas gathering agreements, transportation or shipping agreements, and gas purchase and sale agreements. Without limiting the foregoing, the term "Contract" includes every contract or agreement to which Buyer shall become bound or otherwise assume any obligations thereunder upon Closing (as that term is defined below). All Contracts are listed on Exhibit "B." (c)All permits and other regulatory approvals relating to wells planned, but not drilled, on the Lands (the "Permits"); and (d)The files, records, and data of Seller relating to the Leases and Lands described in subsections (a), (b) and (c) above (the "Records"), including without limitation, all Lease records, title records (including abstracts of title, title opinions and memoranda and title curative records related to the Leases) contract files, and engineering files and geological files and maps, but excluding any documents covered by the attorney-client privilege or any documents or data subject to restrictions on disclosure or transfer. 2.Cash Consideration.
